Citation Nr: 1404054	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-12 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disability, to include spondylolysis and spondylolisthesis, Grade 1, at L5-S1.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to May 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which determined that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disability.

In April 2011, the Board issued a decision which found that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disability, and then denied the reopened claim on its merits.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (Joint Motion), the Court remanded entitlement to service connection for a low back disability to the Board for further consideration.

In January 2013, the Board issued a decision that denied entitlement to service connection for a low back disability.  The Veteran timely appealed the Board's decision to the Court.  In September 2013, the Court remanded the case to the Board.

For the reasons indicated below, the appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2013).  Here, the Court remanded the Board's decision in this matter, based on a Joint Motion.  Accordingly, in order to prevent prejudice to the Veteran, the January 2013 decision of the Board must be vacated to the extent it denied entitlement to service connection for a low back disorder, and a new decision will be entered as if the January 2013 decision by the Board had never been issued.


REMAND

In this case, the Veteran's June 1976 entrance examination report listed the Veteran's spine and musculoskeletal system as normal.  Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability both preexisted and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (emphasis added).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003).  

In a January 1977 service treatment report, the Veteran complained of low back pain that existed prior to enlistment.  The Veteran stated that the pain was worse while doing heavy lifting, and that prior to service he was seen by a chiropractor who told the Veteran that he had a disk out of position.  He reported that his low back problem dated back to when he fell out of a tree at the age of five years, and that he had more problems at age of 13.  He also reported that he saw a chiropractor regularly for two years before his enlistment into service.

A March 1977 inservice orthopedic consultation report noted the Veteran's long history of chronic low back pain dating back to the age of five.  The Veteran reported that he fell out of a tree and had numerous visits to doctors prior to enlistment.  The diagnosis was spondylolisthesis at the L5-S1 level that existed prior to enlistment.

An April 1977 Medical Board report stated that the Veteran enlisted in July 1976 and after enlistment, he reported persistent low back pain after prolonged marching, lifting heavy objects, or prolonged standing.  It was noted that the Veteran had been evaluated at his dispensary on numerous occasions and was referred to the Medical Board.  The Medical Board stated that the Veteran had no history of injury while on active duty.  On physical examination, the Veteran had a normal range of motion of the back and no neurological deficit in any extremity; however, x-ray of the lumbosacral spine demonstrated a congenital Grade I spondylolisthesis, anterior, of the body of L5 on the body of S1.  The Medical Board opined that the Veteran was unfit for full duty as he did not meet the minimum standards for enlistment by reason of physical disability and that this disability was neither incurred in, nor aggravated by, a period of active military service.  A medical discharge from military service was recommended.

After separation from service, treatment records from a private chiropractor show that the Veteran received intermittent treatment for low back pain from November 2004 through September 2006.

In a September 2007 written submission, the Veteran's parents stated that after the Veteran entered the U.S. Marine Corps in July 1976, he called home in March 1977 to tell them that he had hurt his back while in training and that he was going to get a medical discharge soon.

In April 2008, a VA spine examination was conducted.  Following a physical examination, the report listed a diagnosis of spondylolisthesis, Grade 1, L5-S1.  The VA examiner then opined that the Veteran's spondylolisthesis Grade 1, L5-S1 was not a result of active duty nor was this condition aggravated by active duty service.  In support of this opinion, the examiner stated

[The] [V]eteran failed to indicate on enlistment exam a history of previous low back pain - numerous [service treatment records] detail injury to the [V]eteran at age of 5.  The [service treatment records] note by several providers previous history of low back pain without injury to the lumbar spine while in active duty - is most likely congenital in nature as spondylolisthesis [at] early age is congenital in nature.

In April 2012, a second VA medical opinion was obtained.  The VA examiner indicated that the Veteran's claims file had been reviewed.  The report listed the Veteran's current low back disability as spondylolysis, with spondylolisthesis.  The VA examiner then opined that the Veteran's current spondylolysis, with spondylolisthesis, clearly and unmistakably existed prior to active military service.  In support of this opinion, the examiner noted that the Veteran clearly knew of this condition on March 10, 1977 when he reported that he had a slipped vertebra because his report was consistent with a Grade I spondylolisthesis, which was shown after one day in the medical record entry indicating that a wet read of x-ray revealed a Grade I spondylolisthesis of L5 on S1.  Furthermore, two U.S. Navy corpsmen, as well as three U.S. Navy Medical Corps officers/physicians, all indicated that at that time, the Veteran reported chronic back pain, which began several years prior to service, as early as the 1960s, at the Veteran's age of 5, along with a notation that he fell from a tree at age 5.  The examiner further noted that while the most common etiology for spondylolysis in children is a congenital defect, it is also possible that the Veteran had traumatic spondylolisthesis when he fell from a tree at age 5; however stated that "in either case, clearly the condition existed at a very early age many years prior to active duty service."

The September 2013 Joint Motion concludes that the April 2008 and April 2012 medical opinions are not adequate to render a decision in this case.  Specifically, the Joint Motion indicates that additional medical opinions, with supporting rationale, are needed to address: (1) whether the Veteran currently has spondylolysis or spondylolisthesis, or both; (2) whether the Veteran's current low back disability or disabilities preexisted service; (3) and if so, whether the inservice symptomatology represented an aggravation of a current condition; and (4) whether any diagnosed condition or conditions are congenital defects or disease, or acquired conditions.  Under these circumstances, the RO should provide the Veteran with a final opportunity to submit evidence in support of his claim; and then schedule the Veteran for the appropriate examination to address these issues.

Accordingly, the case is remanded for the following action:

1.   The RO must contact the Veteran and afford him the opportunity to identify or submit any additional evidence, to include VA and non-VA medical providers who have treated him for a low back disability since his discharge form service.  Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded the appropriate examination to determine whether any current low back disability found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner.  

Following the clinical evaluation, a review of the evidence of record, to include the normal spine evaluation on entrance into military service, his inservice complaints and treatment for low back pain, 
and with consideration of the Veteran's statements, the examiner must provide an opinion as to the following:

(1)  Whether the Veteran currently has spondylolysis, spondylolisthesis, or both, or any other low back disability; 

(2)  For each current low back disability found, the examiner should address whether it preexisted the Veteran's military service (July 1976 to May 1977).

(3)  If the examiner finds that a currently diagnosed low back disability preexisted service, the examiner must state upon what factual evidence in record this finding was made.  

(4)  If a currently diagnosed low back disability preexisted service, the examiner must provide an opinion as to whether each such low back disability increased in severity beyond the normal progression during active military service.  The examiner must state upon what factual evidence in the record this finding was made; and 

(5) Whether any currently diagnosed low back disability or disabilities are congenital defects or diseases, or acquired conditions.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim remaining on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


